MEMORANDUM OPINION
                                       No. 04-10-00553-CV

                       IN THE INTEREST OF V.A., L.A., and J.A, Children

                    From the 81st Judicial District Court, Atascosa County, Texas
                                 Trial Court No. 10-06-0413-CVA
                          The Honorable Cathy O. Morris, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 17, 2010

DISMISSED FOR LACK OF JURISDICTION

           The trial court’s order awarded temporary managing conservatorship of V.A., L.A., and

J.A. to the Texas Department of Family and Protective Services. Generally, only final judgments

are appealable. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory

orders are appealable only if permitted by statute. Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 352 (Tex. 2001). No statute grants an interlocutory appeal of a temporary order

such as the one at issue here.       In fact, the Texas Family Code specifically precludes the

interlocutory appeal of temporary orders in suits affecting the parent-child relationship. TEX.

FAM. CODE ANN. § 105.001(e) (West 2009); see In re N.J.G., 980 S.W.2d 764, 766-67 (Tex.

App.—San Antonio 1998, no pet.) (holding that because question of permanent conservatorship
                                                                                     04-10-00553-CV


remained unresolved by order denying motion to terminate temporary conservatorship, that order

was interlocutory and not appealable).

       Because it appeared that this court did not have jurisdiction over this appeal, we ordered

appellant to show cause in writing, by September 24, 2010, why this appeal should not be

dismissed for lack of jurisdiction. Norman v. Norman, 692 S.W.2d 655, 655 (Tex. 1985). We

have received no response to our show cause order.

       This appeal is, therefore, dismissed for lack of jurisdiction. TEX. R. APP. P. 42.3(a).



                                                 PER CURIAM




                                                -2-